EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Jon G. Jonsson (Reg No. 67,597) on 08/04/2022.

The application has been amended as follows: 

14. (CURRENTLY AMENDED) A touch-based control device comprising: a control module including a circuit board and a sensor layer provided on the circuit board, the sensor layer including sensing elements that detect capacitance, and the circuit board including one or more void regions where the sensor layer is not provided; and an exterior panel to overlay the circuit board, including the one or more void regions; wherein the control module is operable to (i) detect a touch input on any location of the exterior panel, including on one or more areas of the exterior panel which overlay the one or more void regions ,(ii) detect a touch input on an area of the exterior panel that overlays a perimeter region that extends beyond a perimeter edge of the circuit board, (iii) continuously monitor sensor signals generated by the sensing elements of the sensor layer, (iv) detect instances when one or more of the sensor signals modulate in a manner that is indicative of a touch input, (v) process the one or more modulating sensor signals to detect a touch input on any location of the exterior panel, and (vi) process sensor signals detected by a respective sensing element of the sensing elements of the sensor layer to detect a touch input by associating a baseline noise signal with the respective sensing element, and determining whether the sensor signals of the respective sensing element vary from the associated baseline noise signal by more than a minimum threshold.


21. (CURRENTLY AMENDED) A computer-implemented method of operating a touch-based control device, the method being performed by one or more processors and comprising: detecting, using sensing elements of a sensor layer of a circuit board, a touch input on any location of an exterior panel of the touch-based control device, including on one or more areas of the exterior panel which overlay one or more void regions of the circuit board in which the sensor layer is not provided; detecting a touch input on an area of the exterior panel that overlays a perimeter region that extends beyond a perimeter edge of the circuit board; continuously monitoring sensor signals generated by the sensing elements of the sensor layer; detecting instances when one or more of the sensor signals modulate in a manner that is indicative of a touch input; processing the one or more modulating sensor signals to detect a touch input on any location of the exterior panel; and processing sensor signals detected by a respective sensing element of the sensing elements of the sensor layer to detect a touch input by associating a baseline noise signal with the respective sensing element, and determining whether the sensor signals of the respective sensing element vary from the associated baseline noise signal by more than a minimum threshold.

26. (CURRENTLY AMENDED) A non-transitory computer-readable medium storing instructions that, when executed by one or more processors, cause the one or more processors to: detect, using sensing elements of a sensor layer of a circuit board, a touch input on any location of an exterior panel of a touch-based control device, including on one or more areas of the exterior panel which overlay one or more void regions of the circuit board in which the sensor layer is not provided; detect a touch input on an area of the exterior panel that overlays a perimeter region that extends beyond a perimeter edge of the circuit board; continuously monitor sensor signals generated by the sensing elements of the sensor layer; detect instances when one or more of the sensor signals modulate in a manner that is indicative of a touch input; process the one or more modulating sensor signals to detect a touch input on any location of the exterior panel; and process sensor signals detected by a respective sensing element of the sensing elements of the sensor layer to detect a touch input by associating a baseline noise signal with the respective sensing element, and determining whether the sensor signals of the respective sensing element vary from the associated baseline noise signal by more than a minimum threshold.

Reasons for Allowance
Claims 14 and 17-30 are allowed.

The following is an examiner’s statement of reasons for allowance: 

Regarding Claim 14, the prior art of record fails to disclose, teach, or suggest a touch-based control device including “wherein the control module is operable to (i) detect a touch input on any location of the exterior panel, including on one or more areas of the exterior panel which overlay the one or more void regions ,(ii) detect a touch input on an area of the exterior panel that overlays a perimeter region that extends beyond a perimeter edge of the circuit board, (iii) continuously monitor sensor signals generated by the sensing elements of the sensor layer, (iv) detect instances when one or more of the sensor signals modulate in a manner that is indicative of a touch input, (v) process the one or more modulating sensor signals to detect a touch input on any location of the exterior panel, and (vi) process sensor signals detected by a respective sensing element of the sensing elements of the sensor layer to detect a touch input by associating a baseline noise signal with the respective sensing element, and determining whether the sensor signals of the respective sensing element vary from the associated baseline noise signal by more than a minimum threshold”.

Regarding Claim 21, the claim is drawn to method of using the corresponding apparatus claimed in Claim 14 and is, thus, allowed for the same reasons following the same rationale discussed above (as applied to Claim 14).

Regarding Claim 26, the claim is drawn to the non-transitory computer readable medium containing the instructions for performing the corresponding operational features of the apparatus claimed in Claim 14 and, as a result, the corresponding method steps claimed in Claim 21.  Therefore, claim 26 corresponds to apparatus claim 14 and, as a result, to method claim 21, and is allowed for the same reasons following the same rationale discussed above (as applied to Claims 14 and 21).  

It is the claim, taken as a whole, including the interrelationships and interconnections between the various claimed elements, that which make it allowable over the prior art of record.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ORLANDO BOUSONO whose telephone number is (571)270-5261. The examiner can normally be reached Monday - Friday 9:00am - 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hai Phan can be reached on (571) 272-6338. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ORLANDO BOUSONO/Primary Examiner, Art Unit 2685